DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. Applicant argues that the strength taught by Mackenzie is not yield strength.  However, the way Mackenzie uses this term in their disclosure is synonymous with yield strength.  Further applicant has not provided any evidence that Mackenzie does not mean yield strength when talking about strength.  Applicant further argues that Mackenzie does not disclose that the second and third yield strengths are greater than the first nor that the second and third yield strengths are different.  However, the combination does disclose this feature.  Mackenzie teaches performing the exact same method steps of pre-bending and hydroforming a tube.  The only difference between the steps of Mackenzie and applicant’s is applicant uses a tube made of  steel containing retained austenite.  Accordingly, the combination uses McEwan to teach that it is known in the art to perform hydroforming on a tube made of  steel containing retained austenite.  Accordingly, this combination teaches performing the exact same steps as applicant’s claim (minus the trimming step which is taught by Walther as part of the combination) on the exact same material.  The change in yield strength as claimed by applicant does not require performing any additional steps during hydroforming and thus it instead teaches that performing these method steps on a tube made of the claimed material results in this yield strength increasing from the initial yield strength.  As the final product of the combination also has the same tube diameters as claimed, then the yield strengths of these different diameter portions of the tube would have different yield strengths.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,183,013 to Mackenzie et al (Mackenzie) in view of U.S. Patent Application Publication No. 2009/0165897 to McEwan (McEwan) and U.S. Patent Application Publication No. 2011/0062155 to Walther et al (Walther).
Concerning claim 1, Mackenzie discloses a process for forming steels with high ultimate tensile strength and low initial yields comprising the steps of:
a. Providing an initial tube blank (column 3, lines 30-31) having a first yield strength, said tube having a first tube diameter and a firth tube wall thickness sufficient to permit stretching of the steel in a later hydroforming step to provide a finished part, wherein the steel of said finished part has a second yield strength and a third yield strength and wherein the finished part has a second tube wall thickness () and a third tube wall thickness; 
b. Pre-bending said initial tube blank to generate a smooth curvature in a bent tube (column 3, lines 53-55);
c. Hydroforming the bent tube (column 3, lines 38-40) in a mold by filling the bent tube with a pressurized liquid until walls of at least a portion of the bent tube contacts the mold to form a finished part without quenching said finished part in said mold such that the steel of said finished part exhibits the a second yield strength and a third yield strength (as it is known in the art that changing the wall thickness will result in a change of the yield strength, see column 3, lines 64-67), and the finished part has the second tube diameter and the second tube wall thickness (T2) and a third tube wall thickness (T3), wherein said second yield strength and third yield strength is greater than said first yield strength, said second tube diameter is greater than said first tube diameter, and said second tube wall thickness and third tube wall thickness is less than said first tube wall thickness and wherein the second yield strength is different from the third yield strength and the second tube wall thickness is different from the third tube wall thickness (column 3, lines 55-67).
However, Mackenzie does not disclose the material of the initial tube nor trimming the formed finished part.  
McEwan discloses a method of forming steel comprising providing an initial tube comprising a steel containing retained austenite (title and see ¶45) and having a first yield strength, said tube having a first tube diameter and a first tube wall thickness sufficient to permit stretching of the steel in a later hydroforming step to provide a finished part, and hydroforming the tube (¶45).
It would have been obvious to a person of ordinary skill in the art at the time of the invention replace the material of Mackenzie with the  steel containing retained austenite of McEwan because, as disclosed by McEwan, this type of material is well suited for shaping by hydroforming and making final products with high work hardening for products that are subjected to impact loads (¶45).  McEwan also discloses using this type of steel for producing automotive parts which is what the process of Mackenzie is producing.  Finally, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice. 
The combination does not disclose the trimming step.
Walther discloses a method of forming steel comprising: provided an initial tube (¶8) containing steel (¶18), pre-bending the tube (¶9), hydroforming the bent tube (¶¶11) and trimming the formed finished part (¶17).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the trimming step of Walther to the method of Mackenzie in view of McEwan because, as disclosed by Walther, this is a process well known in the art and trimming helps remove excess material to achieve a desired finished length.
Concerning claim 5, Mackenzie, in view of McEwan and Walther, discloses the tube blank is subject to at least one of preforming or intermediate hydroforming (column 3, lines 38-40) after pre-bending and before hydroforming. 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of McEwan and Walther and further in view of U.S. Patent Application Publication No. 2018/0010204 to Branagan et al (Branagan).
Concerning claims 3-4, Mackenzie in view of McEwan and Walther does not disclose the specific ultimate tensile strength and first yield strength of the initial tube prior to hydroforming.
Branagan discloses a steel blank wherein the steel (see title) contains retained austenite (¶69) wherein before hydroforming (which occurs in step 3 as discussed in ¶74) the steel has an ultimate tensile strength of greater than 1150 MPa and a first yield strength of less than 360 MPa (¶73).
It would have been obvious to the skilled artisan at the time of the invention to replace the steel tube of McEwan, as applied to Mackenzie in view of Walther, with the material of Branagan as such determination would result during routine engineering practices and experimentation. It has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416 (CCPA 1960).
Branagan specifically refers to using this material in a hydroforming process (¶74) to create a desired product (like automobile parts, see ¶2). As such a person of ordinary skill in the art would choose such a material based on their desired end product, such as producing quality automobile parts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        07/01/2022